Citation Nr: 0030670	
Decision Date: 11/24/00    Archive Date: 12/01/00	

DOCKET NO.  94-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic headache disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne. 

5.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

6.  Entitlement to service connection for carcinoma of the 
mouth.


REPRESENTATION

Appellant represented by:	J. E. Howell, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1971, a portion of which represented service in the 
Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.  

This case was previously before the Board in August 1996, at 
which time it was REMANDED for additional development.  The 
case is now, once more, before the Board for appellate 
review.


REMAND

In early October 2000 the veteran's attorney submitted 
additional argument regarding the issues currently on appeal.  
Submitted with that argument were a number of attachments, 
specifically, various extracts from the United States Air 
Force in Southeast Asia, and from Tactical Airlift, as well 
as other extracts from Unit Histories of the 314th Tactical 
Airlift Wing (TAW) spanning the period from July 1969 to 
December 1970.  Also included was a document chronicling the 
history of the 314th Airlift Wing.  While a number of these 
"extracts" appear to have been of record at the time of the 
Board's August 1996 Remand, the vast majority apparently were 
not.  In that regard, VA regulations provide that a 
Supplemental Statement of the Case must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received.  38 C.F.R. § 19.31.  Moreover, pursuant 
to the provisions of 38 C.F.R. § 20.1304(c), such evidence 
must be referred to the RO for review and the preparation of 
a Supplemental Statement of the Case unless such procedural 
right has been waived by the appellant or his representative, 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  Here, there has been no such waiver.  More 
specifically, at the conclusion of the aforementioned 
argument, the veteran's attorney specifically stated that the 
veteran "did not waive consideration by the Regional Office 
of the substantial materials filed with this appeal."  At 
present, it is unclear whether the respective benefit(s) 
sought by the appellant may be allowed without referral to 
the RO for initial consideration.  Accordingly, the case is 
once again REMANDED to the RO for the following action:

The RO should readjudicate the issues 
currently on appeal, taking into 
consideration the argument of the 
veteran's attorney received by the Board 
in early October 2000, as well as the 
various "extracts" and/or "attachments" 
included with that argument.  In so 
doing, the RO should specifically address 
various contentions raised by the 
veteran's attorney during the course of 
the October 2000 argument, in particular, 
those contentions regarding the veteran's 
claims for service connection for post-
traumatic stress disorder and chloracne.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should then be afforded.  Thereafter, the case 
should be returned to the Board for appellate review, if 
otherwise in order. 

By this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the appellant 
unless he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

